Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant’s “Remarks” filed 1/3/2022 has been considered.  Claims 1, 5, 11, 13, and 20 have been amended and Claim 4 has been cancelled.  Claims 1-3 and 5-21 are presently pending and an action on the merit follows.  

Response to Arguments
35 USC 101
	With respect to Step 2A, Applicant argues that the claims demonstrate an improvement to computer functionality.  “Remarks” at 9-10.  Applicant argues that paragraph [0045] discusses a tradeoff between computational cost and accuracy based on whether one event versus many events are output and further argues that this asserted problem is solved by claiming an aggregation process.  Id.  Examiner respectfully disagrees.  Examiner first notes that paragraph [0045] does not appear to discuss a solution to the “tradeoff” but rather appears to discuss that the simulation may err on one side of the tradeoff or the other based on how many events are fed into the system.  See Applicant’s specification at [0045] (“Whether one event versus many events are output may be a tradeoff between computational cost and accuracy. For example, one event may require less computational processing, and thus cost, but is less accurate. In contrast, many events may require more computational processing, and thus cost, but provides greater accuracy. Thus, often times, whether one event versus many events are output by the demand forecasting system 108 may be based on a use case for the simulation.”).  That is, the simulation will run depending on the “use case.”  Applicant appears to argue that an aggregation process cures the tradeoff, but Examiner respectfully notes that Applicant’s paragraph [0036] discusses the aggregation used to generate statistics for provision as output.  Further, even assuming, that the specification were to See MPEP 2106.05 (a) (citing Intellectual Ventures) (“After the examiner has consulted the specification and determined that the disclosed invention improves technology, the claim must be evaluated to ensure the claim itself reflects the disclosed improvement in technology.”).  
	Moreover, Examiner respectfully notes that modeling and simulating run states is a practice that can be done by hand, and that the MPEP advises that claims merely invoking computers as tools to perform abstract ideas do not integrate judicial exceptions into practical applications.  MPEP 2106.04.  
With respect to Step 2B, Applicant argues that the prior art of record does not teach the invention and that the claims are therefore significantly more than the abstract idea.  “Remarks” at 10-11.  Examiner respectfully disagrees and first notes that the prior art of record does teach Applicant’s invention as indicated in the action below.  However, even assuming, arguendo, that the claims were allowable over the prior art, such a determination would not render the claims patent eligible.  See MPEP 2106.05 (“Although the courts often evaluate considerations such as the conventionality of an additional element in the eligibility analysis, the search for an inventive concept should not be confused with a novelty or non-obviousness determination.”); Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151 (Fed. Cir. 2016) ("a claim for a new abstract idea is still an abstract idea. The search for a… inventive concept is thus distinct from demonstrating…novelty."). In addition, the search for an inventive concept is different from an obviousness analysis under….”).
	Accordingly, Examiner maintains the eligibility rejection as indicated below.  
35 USC 103
	Applicant argues that Yeager et al. and Nemati et al. fail to disclose every one of Applicant’s amended limitations.  Examiner agrees and has updated the prior art rejection below in view of Applicant’s amendments.
	Moreover, Applicant asserts that Yeager et al. is insufficient to disclose the claimed invention since Yeager “describes performing multiple model runs” and that the runs are “applied to different time See Applicant’s specification at [0024] (“the forecasted demand may include multiple events at particular times over the epoch (e.g. one sale in early morning after opening, three sales around noon hour, and one sale just prior to closing, or some other configurable timing over the course of the day)…”).  That is, Applicant also appears to discuss different time periods in a given epoch.  Accordingly, Examiner maintains that Yeager et al. is relevant prior art under the broadest reasonable interpretation of the claims.  

Claim Objections
Claims 1-3, 5-19 are objected to because of the following informalities:
Claim 1 recites “form each” and should instead recite “from each.”  Claim 1 is therefore objected to for this informality.  Claims 2-10 depend on Claim 1 and are therefore also objected to for this informality.  
Claim 11 recites “the least at least one” and should instead recite “the at least one.”  Claim 11 is therefore objected to for this informality.  Claims 12-19 depend on Claim 11 and are therefore also objected to for this informality.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
	Claims 1, 11, and 20 recite “the supply chain network” without antecedent basis.  Further, it is not clear whether this recitation corresponds to the previously recited “a network” in each of the respective claims.  Accordingly, Claims 1, 11, and 20 are rejected as indefinite.  Claims 2-10, 12-19, and 21 are dependent and are therefore also rejected as they fail to cure the deficiency set forth.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 5-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to and abstract idea without significantly more. 
Claims 1, 11, and 20 substantially recite:  A system for simulating a per epoch run-state of a supply chain for an item at a node of a network, the system comprising:  a processor; a memory communicatively coupled to the processor, the memory storing instructions that, when executed by the processor, cause the system to:  for an epoch, receive a plurality of inputs, including at least a forecasted demand distribution for the item at the node, a domain logic associated with the supply chain, and one or more policies; execute a plurality of iterations of a simulation process for the epoch at the node by causing the system to for each of the plurality of iterations:  select a sampled demand value from the forecasted demand distribution; generate a stream of action events based on the plurality of inputs, including the selected sample demand value; retrieve a current run-state of the supply chain for the supply chain network, wherein the current run-state includes inventory for the item across a plurality of nodes including the node and on-order transfers; apply the stream of action events to the current run-state of the supply chain to yield a stream of observation events; and  execute an aggregation process by causing the system to:  receive at least one request for one or more metrics; and in response to each request of the least at least one request:  transform the stream of observation events to predict a value for the one or more metrics; and provide the predicted value for the one or more metrics as output for the epoch, wherein a future run-state of the supply chain is generated based on output for a plurality of epochs, including the epoch.  
The recited limitations cover performance that, under the broadest reasonable interpretation, amount to subject matter that may be performed in the mind, but for the recitation of generic computer components.  That is, other than reciting computer/processor/non-transitory computer readable medium/memory, nothing in the claim precludes the steps from practically being performed in the mind (or with pen and paper as per the October 2019 Update).  For example, but for the recited elements, the limitations in the context of the claims cover simulating demand data to generate outputs for item(s) in a supply chain.  Accordingly, the claims recite an abstract idea.
The abstract idea is not integrated into a practical application.  As stated above, the claims implement additional elements of computer/processor/non-transitory computer readable medium/memory” to perform the recited limitations.  These elements are recited at a high level of generality (i.e. as generic computer components performing generic computer functions of sending and receiving data), add insignificant extra-solution activity to the abstract idea (i.e. gathering data), and generally link the use of the judicial exception to a particular technological environment or field of use (computer technology) such that they amount to no more than mere instructions to apply the exception using generic computer components.  MPEP 2106.05 (f-g).  Additionally, the claims do not present a technical solution to a technical problem, but rather, use generic elements to simulate supply chain networks.  Accordingly, these additional elements do not impose any meaningful limits on practicing the abstract idea and thus do not integrate the abstract idea into a practical application.  The claim is therefore directed to an abstract idea.  
               The additional elements identified in Claims 1, 11, and 20 are not sufficient to amount to significantly more than the abstract idea.  Processors, memories, and computing devices with corresponding processing, programming, and storing functions have been rendered insufficient to add Alice Corp. Pty. Ltd. v. CLS Bank lnt’l, 134 S. Ct. 2347, 2358-59 (2014).  Similarly, receiving and collecting data falls under mere data gathering with an insignificant application.  See MPEP 2106.05 (g) (“Insignificant Extra-Solution Activity).  Further, applying conventional communication features (i.e. sending and receiving) does not overcome the rejection in light of MPEP 2106.05 (h) (Field of Use and Technological Environment), as a computer that receives and sends information over a network is directed towards a field of use activity.  
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and thus, no indication that the claims include inventive concept.  Claims 1, 11, and 20 are therefore ineligible.  
Dependent Claims 2-9, 12-19, and 21 do not add “significantly more” to the ineligibility of Claims 1, 11, and 20, and recite a more complex abstraction executed on a generic computer using well-understood, routine, and conventional activity.  That is, the additional limitations of Claims 2-9, 12-19, and 21 cover subject matter that, under the broadest reasonable interpretation, amount to subject matter viewed as mental activities and certain methods of organizing human activity but for the generic components discussed in Claims 1, 11, and 20 above.  The analysis for Claims 1, 11, and 20 therefore applies to Dependent Claims 2-9, 12-19, and 21.  Even when considered as an ordered combination, these dependent claims do not add significantly more than when considered individually.  
Claim 10 recites “a user interface” for displaying data.  Displaying data is viewed as mental concepts and certain methods of organizing human activity.  See MPEP 2106.04 (a) (2) (II) (C) (providing information may be a certain method of organizing human activity); see also MPEP 2106.04 (a) (2) (III) (receiving data via devices may be mental concepts).  The abstract idea is not integrated into a practical application as the additional element of displaying data is claimed at a high level of generality.  Claim 10 is therefore directed to an abstract idea.  The user interface is not sufficient to amount to significantly more than the abstract idea because user interface for displaying data has been rendered well-understood, conventional, and routine activity by the courts.  MPEP 2106.05 (h) (discussing Affinity Labs).  Even 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claims 1-2, 8-9, 11-21 are rejected under 35 U.S.C. 103 as being unpatentable over Yeager et al. (U.S. Patent Application Publication No. 20190220556) in view of Nemati et al. (U.S. Patent Application Publication No. 20180308030) and Humphries et al. (U.S. Patent Application Publication No. 20140200946).   

	As per Claim 1, Yeager et al. teach a method for simulating a per epoch run-state of a supply chain for an item at a node of a supply chain network (Yeager et al. teach building a simulation model (such as a supply chain model [0152]) to predict future states of a system [0069] [0147] using continuous-time simulation and discrete event simulation [0005] [0031] [0036] [0091].  Yeager et al. further teach updating the states of the system and modeling system behavior as a sequence of individual events that occur at various discrete times [0091]), the method comprising:
	for an epoch, receiving, at a simulation computing system, a plurality of inputs including at least a forecasted demand distribution for the item at the node, a domain logic associated with the supply chain, and one or more policies (Yeager et al. teach gathering data about the system, relationships, and entity type definitions for building the model (FIG. 2) [0150-151] and building s supply chain model using information about estimated customer demand [0152]);
	executing, on the simulation computing system, a plurality of iterations of a simulation process for the epoch at the node [0322], for each of the plurality of iterations the simulation process includes:	
generating a stream of action events based on the plurality of inputs (Yeager et al. teach representing various actions relating to customer demand as equations for the system based on gathered data [0152] and actions as model components [0228]);
		retrieving a current run-state of the supply chain (Yeager et al. teach loading the initial states, parameters, and time series data [0153]) for the supply chain network, the current run-state including inventory for the item and on-order transfers (Yeager et al. teach transfer of inventory in the states to be loaded [0152]); and
		applying the stream of action events to the current run-state of the supply chain to yield a stream of observation events (Yeager et al. teach running the model (FIG. 5) [0153]); and
	executing, on the simulation computing system, an aggregation process, the aggregation process includes (Yeager et al. teach aggregated reporting [0184] [0350]):
	receiving the stream of observation events form each of the plurality of iterations from the simulation process (Yeager et al. teach checking results at each iteration [0155]);
receiving one or more metrics (Yeager et al. teach a model outputs [0131] ]0152] [0284-0286] [0292]).  
	Yeager et al. do not explicitly disclose but Nemati et al. do teach 
	receiving at least one request for one or more metrics (Nemati et al. teach receiving instructions to predict demand across a plurality of retail stores for a new product [0003]); and in response to receiving each request of the at least one request:
	transforming the stream of observation events to determine a predicted value for the one or more metrics (Nemati et al. teach generating a similarity measurement between the new product and previously sold items using attributes of previously sold items [0003]); and
	providing the predicted value for the one or more metrics as output for the epoch (Nemati et al. teach using the similarity measurement and previously sold sales information to calculate a predicted demand for the new product and set an amount of inventory for each location [0003] [0031] and updating forecasts based on timing/seasonality [0021]).
	It would be obvious to a person having ordinary skill in the art at the time of filing the invention to modify the systems and steps of Yeager et al. with receiving at least one request for one or more metrics; and in response to receiving each request of the at least one request:  transforming the stream of observation events to determine a predicted value for the one or more metrics; and providing the predicted value for the one or more metrics as output for the epoch as seen in Nemati et al. in order to 
Yeager et al. do not explicitly disclose but Humphries et al. do teach selecting a sampled demand value from the forecasted demand distribution and the plurality of inputs, including the selected sample demand value [0035-0037] and inventory for the item across a plurality of nodes including the node [0046].
	It would be obvious to a person having ordinary skill in the art at the time of filing the invention to modify the systems and steps of Yeager et al. with selecting a sampled demand value from the forecasted demand distribution and the plurality of inputs, including the selected sample demand value and inventory for the item across a plurality of nodes including the node as seen in Humphries et al. in order to increase context for data outputs, thereby increasing system reliability, and thus increasing usability.  One having ordinary skill in the art would be motivated to make this modification in order to provide more data for supply chain monitoring, thereby increasing system awareness, and thus decreasing unpredictability in the system.  These inventions when viewed in a combined state would yield predictable results in supply chain modeling.  

	As per Claim 2, Yeager et al. teach a future run-state of the supply chain is generated based on output for a plurality of epochs, including the epoch, for implementation in supply chain management decisions (Yeager et al. teach generating predictive results about a future run state of the system [0079] and updating the states of the system and modeling system behavior as a sequence of individual events that occur at various discrete times [0091]).

As per Claim 8, Yeager et al. teach generating the stream of action events comprises:  determining a plurality of action events based on the plurality of inputs; and merging the plurality of action events to generate the stream of action events (Yeager et al. teach a flow of actions to, for example, place an order [0228]).

	As per Claim 9, Yeager et al. teach applying the stream of action events to the current run-state of the supply chain to yield the stream of observation events comprises:  determining a type of each action event within the stream of action events; and applying respective logic for each action event within the stream of action events to the current run-state of the supply chain [0238].

	As per Claims 11 and 20, Yeager et al. teach a system for simulating a per-epoch run-state of a supply chain for an item at a node of a network (Yeager et al. teach building a simulation model (such as a supply chain model [0152]) to predict future states of a system [0069] [0147] using continuous-time simulation and discrete event simulation [0005] [0031] [0036] [0091].  Yeager et al. further teach updating the states of the system and modeling system behavior as a sequence of individual events that occur at various discrete times [0091]), the system comprising:  
	a processor (FIG. 1);
	a memory communicatively coupled to the processor, the memory storing instructions that, when executed by the processor, cause the system to:
		for an epoch, receive a plurality of inputs, including at least a forecasted demand distribution for the item at the node, a domain logic associated with the supply chain, and one or more policies (Yeager et al. teach gathering data about the system, relationships, and entity type definitions for building the model (FIG. 2) [0150-151] and building s supply chain model using information about estimated customer demand [0152]);
		execute a plurality of iterations of a simulation process for the epoch at the node by causing the system to for each of the plurality of iterations:
			generate a stream of action events based on the plurality of inputs (Yeager et al. teach representing various actions relating to customer demand as equations for the system based on gathered data [0152] and actions as model components [0228]);
			retrieve a current state of the supply chain (Yeager et al. teach loading the initial states, parameters, and time series data [0153]) for the supply chain network, wherein the current run-state includes inventory for the item and on-order transfers (Yeager et al. teach transfer of inventory in the states to be loaded [0152]);
			apply the stream of action events to the current run-state of the supply chain to yield a stream of observation events (Yeager et al. teach running the model (FIG. 5) [0153]); and
	execute an aggregation process by causing the system to (Yeager et al. teach aggregated reporting [0184] [0350]):
		receive one or more metrics (Yeager et al. teach a model outputs [0131] ]0152] [0284-0286] [0292])
	wherein a future run-state of the supply chain is generated based on output for a plurality of epochs, including the epoch (Yeager et al. teach generating predictive results about a future run state of the system [0079] and updating the states of the system and modeling system behavior as a sequence of individual events that occur at various discrete times [0091]).
	Yeager et al. do not explicitly disclose but Nemati et al. do teach
		receive at least one request for one or more metrics (Nemati et al. teach receiving instructions to predict demand across a plurality of retail stores for a new product [0003]); and in response to each request of the at least one request:
		transform the stream of observation events to predict a value for the one or more metrics (Nemati et al. teach generating a similarity measurement between the new product and previously sold items using attributes of previously sold items [0003]); and
		provide the predicted value for the one or more metrics as output for the epoch (Nemati et al. teach using the similarity measurement and previously sold sales information to calculate a 
It would be obvious to a person having ordinary skill in the art at the time of filing the invention to modify the systems and steps of Yeager et al. with receive at least one request for one or more metrics; and in response to each request of the at least one request:  transform the stream of observation events to determine a predicted value for the one or more metrics; and provide the predicted value for the one or more metrics as output for the epoch as seen in Nemati et al. in order to permit more applicability of supply chain data, thereby increasing flexibility of the system, and thus enhancing stakeholder satisfaction.  One having ordinary skill in the art would be motivated to make this modification in order to provide more data for supply chain monitoring, thereby increasing system awareness, and thus decreasing unpredictability in the system.  These inventions when viewed in a combined state would yield predictable results in supply chain modeling.  
Yeager et al. do not explicitly disclose but Humphries et al. do teach select a sampled demand value from the forecasted demand distribution and the plurality of inputs, including the selected sample demand value [0035-0037] and inventory for the item across a plurality of nodes including the node [0046].
	It would be obvious to a person having ordinary skill in the art at the time of filing the invention to modify the systems and steps of Yeager et al. with select a sampled demand value from the forecasted demand distribution and the plurality of inputs, including the selected sample demand value and inventory for the item across a plurality of nodes including the node as seen in Humphries et al. in order to increase context for data outputs, thereby increasing system reliability, and thus increasing usability.  One having ordinary skill in the art would be motivated to make this modification in order to provide more data for supply chain monitoring, thereby increasing system awareness, and thus decreasing unpredictability in the system.  These inventions when viewed in a combined state would yield predictable results in supply chain modeling.  

As per Claim 12, Yeager et al. teach action events within the stream of action events include one or more of a start action event, a demand action event, a receive shipment action event, a proactive replenish action event, and a reactive replenish action event (Yeager et al. teach actions represented as equations such as receiving and shipping [0152]).

As per Claim 13, Humphries et al. teach a discrete demand for the item is selected from the forecasted demand distribution [0037], the discrete demand comprising one of:  a single demand action event is generated based on a total number of items predicted to be sold during the epoch based on a probability distribution of demand; and a plurality of demand action events are generated, each representing one or more of the total number of items predicted to be sold at a particular time during the epoch based on the probability of distribution of demand [0035-0036].
It would be obvious to a person having ordinary skill in the art at the time of filing the invention to modify the systems and steps of Yeager et al. with a discrete demand for the item is selected from the forecasted demand distribution, the discrete demand comprising one of:  a single demand action event is generated based on a total number of items predicted to be sold during the epoch based on a probability distribution of demand; and a plurality of demand action events are generated, each representing one or more of the total number of items predicted to be sold at a particular time during the epoch based on the probability of distribution of demand as seen in Humphries et al. in order to increase context for data outputs, thereby increasing system reliability, and thus increasing usability.  One having ordinary skill in the art would be motivated to make this modification in order to provide more data for supply chain monitoring, thereby increasing system awareness, and thus decreasing unpredictability in the system.  These inventions when viewed in a combined state would yield predictable results in supply chain modeling.  

	As per Claim 14, Yeager et al. teach the domain logic associated with the supply chain includes one or more of network inputs, product inputs, node inputs, and operation perturbations (Yeager et al. 

	As per Claim 15, Yeager et al. teach the one or more policies are generated based on the current run-state of the supply chain and one or more business objectives, and include one or more of:  a proactive policy that is evaluated at a single fixed time during the epoch, and a reactive policy that is evaluated in response to receiving new information associated with the current run-state of the supply chain or the one or more business objectives (Yeager et al. teach equations that are implemented based on conditions being satisfied [0204]).

	As per Claim 16, Yeager et al. teach the plurality of inputs further include known external inputs associated with the epoch [0029] [0303].

	As per Claim 17, Yeager et al. teach an inventory level of the item at the node and changes to the inventory level during the epoch [0152].  Yeager et al. do not explicitly disclose but Nemati et al. do teach the one or more metrics are associated with an inventory level of the item at the node and changes to the inventory level (FIG. 3 Items 318, 320, and 322).
	It would be obvious to a person having ordinary skill in the art at the time of filing the invention to modify the systems and steps of Yeager et al. with the one or more metrics are associated with an inventory level of the item at the node and changes to the inventory level as seen in Nemati et al. since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable in monitoring demand in supply chains.  

As per Claim 18, Yeager et al. teach the one or more metrics include one or more of requested, requested proactive, requested reactive, on hand before delivery, on order before delivery, on hand after delivery, on order after deliver, on hand end of day, on order end of day, backroom units after delivery, allocated, allocated shortage, allocated overage, shipped, shipped vep, shipped ssp, shipped each, received, received vep, received ssp, had no stockouts, stockouts, unfilled demand, first pass units, stocking density, and ideal inventory position (Yeager et al. teach using the model to generate an order [0152].)  

	As per Claim 19, Yeager et al. disclose a type of the one or more metrics is based on one or more of a type of simulation being performed, and a subsequent process for which the output is to be provided as input (Yeager et al. teach generating orders (type of metric) in simulations of supply chains (type of simulation) [0152]).  Yeager does not explicitly disclose but Nemati et al. do teach the one or more metrics requested [0003].
	It would be obvious to a person having ordinary skill in the art at the time of filing the invention to modify the one or more metrics of Yeager et al. with requested as seen in Nemati et al. since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable in monitoring demand in supply chains.  

	As per Claim 21, Yeager et al. teach each action event in the stream of action events yields a corresponding observation event in the stream of observation events [0228-0245].  

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Yeager et al. (U.S. Patent Application Publication No. 20190220556) in view of Nemati et al. (U.S. Patent Application Publication .  

	As per Claim 3, Yeager et al. do not explicitly disclose but Malov et al. teach performing a simulation process for each of a plurality of subsequent epochs, each of the plurality of subsequent epochs having an associated forecasted demand distribution for the item at the node [0030] [0037-0038].
	It would be obvious to a person having ordinary skill in the art at the time of filing the invention to modify the systems and steps of Yeager et al. with performing a simulation process for each of a plurality of subsequent epochs, each of the plurality of subsequent epochs having an associated forecasted demand distribution for the item at the node as seen in Malov in order to permit more applicability of supply chain data, thereby increasing usability of the system, and thus enhancing stakeholder satisfaction.  One having ordinary skill in the art would be motivated to make this modification in order to provide more data for supply chain monitoring, thereby increasing system awareness, and thus decreasing unpredictability in the system.  These inventions when viewed in a combined state would yield predictable results in supply chain modeling.  

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Yeager et al. (U.S. Patent Application Publication No. 20190220556) in view of Nemati et al. (U.S. Patent Application Publication No. 20180308030), Humphries et al. (U.S. Patent Application Publication No. 20140200946), and Griep et al. (U.S. Patent Application Publication No. 20130046574).      

	As per Claim 5, Yeager et al. do not explicitly disclose but Griep et al. do teach executing at least one iteration of the plurality of iterations of the simulation process for the epoch at each of a plurality of interrelated nodes within the supply chain network [0027] [0090-0091] (Claim 1).  
It would be obvious to a person having ordinary skill in the art at the time of filing the invention to modify the systems and steps of Yeager et al. with executing at least one iteration of the plurality of iterations of the simulation process for the epoch at each of a plurality of interrelated nodes within the supply chain network as seen in Griep et al. in order to increase context for data outputs, thereby increasing system reliability, and thus increasing usability.  One having ordinary skill in the art would be motivated to make this modification in order to provide more data for supply chain monitoring, thereby increasing system awareness, and thus decreasing unpredictability in the system.  These inventions when viewed in a combined state would yield predictable results in supply chain modeling.  

	As per Claim 6, Yeager et al. do not explicitly disclose but Griep et al. do teach simulating the per epoch run-state of the supply chain for each of a plurality of items at a plurality of nodes of the network for the plurality of epochs [0027] [0090-0091] (Claim 1).
It would be obvious to a person having ordinary skill in the art at the time of filing the invention to modify the systems and steps of Yeager et al. with simulating the per epoch run-state of the supply chain for each of a plurality of items at a plurality of nodes of the network for the plurality of epoch as seen in Griep et al. in order to increase context for data outputs, thereby increasing system reliability, and thus increasing usability.  One having ordinary skill in the art would be motivated to make this modification in order to provide more data for supply chain monitoring, thereby increasing system awareness, and thus decreasing unpredictability in the system.  These inventions when viewed in a combined state would yield predictable results in supply chain modeling.  

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Yeager et al. (U.S. Patent Application Publication No. 20190220556) in view of Nemati et al. (U.S. Patent Application Publication No. 20180308030), Humphries et al. (U.S. Patent Application Publication No. 20140200946), and Coleman et al. (U.S. Patent Application Publication No. 20170034035).  

	As per Claim 7, Yeager et al. teach wherein a trace comprises the receipt of the plurality of inputs, the generation of the stream of action events, the retrieval of the current run-state, and the application of the stream of action events to the current run-state, and the trace is repeated to produce the plurality of traces (Yeager et al. teach model run management for tracking model data [0284-0295]).  Yeager et al. do not explicitly disclose but Coleman et al. do teach computing a value for the respective metric for each trace of a plurality of trace; aggregating the value for the respective metric over the plurality of traces; and generating the model based on the aggregation [0020] [0040] [0106].  
	It would be obvious to a person having ordinary skill in the art at the time of filing the invention to modify the systems and steps of Yeager et al. with computing a value for the respective metric for each trace of a plurality of trace; aggregating the value for the respective metric over the plurality of traces; and generating the model based on the aggregation as seen in Coleman et al. in order to further refine the model, thereby increasing accuracy in modeling behavior, and thus mitigating unreasonable deviation.  One having ordinary skill in the art would be motivated to make this modification in order to decrease system error and thus increase throughput of reasonable data outputs.  These inventions when viewed in a combined state would yield predictable results in simulating models.  

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Yeager et al. (U.S. Patent Application Publication No. 20190220556) in view of Nemati et al. (U.S. Patent Application Publication No. 20180308030), Humphries et al. (U.S. Patent Application Publication No. 20140200946), and Kapil et al. (U.S. Patent Application Publication No. 20160321606).  

As per Claim 10, Yeager et al. and Nemati et al. do not explicitly disclose but Kapil et al. do teach providing the value for one or more metrics as the output for the epoch comprises displaying the value for the one or more metrics in one or more of a graphical and tabular format in a user interface [0081].
	It would be obvious to a person having ordinary skill in the art at the time of filing the invention to modify the systems and steps of Yeager et al. with providing the value for one or more metrics as the output for the epoch comprises displaying the value for the one or more metrics in one or more of a graphical and tabular format in a user interface as seen in Kapil et al. since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable in monitoring supply chain data.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE E BRUNER whose telephone number is (571)272-0644.  The examiner can normally be reached on 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) Zeender can be reached on (571) 272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/N.E.B./Examiner, Art Unit 3627     


/FLORIAN M ZEENDER/Supervisory Patent Examiner, Art Unit 3627